Exhibit 10.2

PLACEMENT AGENCY AGREEMENT

              

August 23, 2019



Roth Capital Partners, LLC
888 San Clemente Drive
Newport Beach, CA 92660

Ladies and Gentlemen:

Introduction

. Subject to the terms and conditions herein (this "Agreement"), Seelos
Therapeutics, Inc., a Nevada corporation (the "Company"), hereby agrees to sell
up to an aggregate of $6,712,500 of securities of the Company, including, but
not limited to, 4,475,000 registered shares (the "Shares") of the Company's
common stock, $0.001 par value per share (the "Common Stock"), and unregistered
Common Stock purchase warrants to purchase up to an aggregate of 2,237,500
shares of Common Stock (the "Warrants" and the shares of Common Stock issuable
upon exercise of the Warrants, the "Warrant Shares") (the Shares, Warrants and
Warrant Shares, collectively, the "Securities") directly to various investors
(each, an "Investor" and, collectively, the "Investors") through Roth Capital
Partners, LLC (the "Placement Agent") as placement agent. The documents executed
and delivered by the Company and the Investors in connection with the Offering
(as defined below), including, without limitation, a securities purchase
agreement(s) (the "Purchase Agreement"), shall be collectively referred to
herein as the "Transaction Documents." The Placement Agent may retain other
brokers or dealers to act as sub-agents or selected-dealers on its behalf in
connection with the Offering (as defined below).



The Company hereby confirms its agreement with the Placement Agent as follows:

Section 1.       Agreement to Act as Placement Agent

.



(a)   On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to the terms and conditions of this
Agreement, the Placement Agent shall be the exclusive placement agent in
connection with the offering and sale by the Company of the Shares pursuant to
the Company's registration statement on Form S-3 (File No. 333-221285) (the
"Registration Statement") (such offering, the "Registered Offering") and a
concurrent private placement of the Warrants (such private placement, the
"Private Placement" and, together with the Registered Offering, the "Offering")
with the terms of the Offering to be subject to market conditions and
negotiations between the Company, the Placement Agent and the prospective
Investors. The Placement Agent will act on a reasonable best efforts basis and
the Company agrees and acknowledges that there is no guarantee of the successful
placement of the Securities, or any portion thereof, in the prospective
Offering. Under no circumstances will the Placement Agent or any of its
"Affiliates" (as defined below) be obligated to underwrite or purchase any of
the Securities for its own account or otherwise provide any financing. The
Placement Agent shall act solely as the Company's agent and not as principal.
The Placement Agent shall have no authority to bind the Company with respect to
any prospective offer to purchase the Securities and the Company shall have the
sole right to accept offers to purchase the Securities and may reject any such
offer, in whole or in part. Subject to the terms and conditions hereof, payment
of the purchase price for, and delivery of, the Securities shall be made at one
or more closings (each a "Closing" and the date on which each Closing occurs, a
"Closing Date"). As compensation for services rendered, on each Closing Date,
the Company shall pay to the Placement Agent the fees and expenses set forth
below:

--------------------------------------------------------------------------------

(i)   A cash fee equal to 7.0% of the gross proceeds received by the Company
from the sale of the Securities at the initial Closing of the Offering. The
Placement Agent shall not be due any fees or commissions in connection with the
exercise of the Warrants.

(ii)   The Company also agrees to reimburse the Placement Agent's expenses up to
$80,000, which shall be payable immediately upon (but only in the event of) a
Closing of the Offering, provided that such expense cap in no way limits or
impairs the indemnification and contribution provisions of this Agreement.

(b)   The term of the Placement Agent's exclusive engagement will be until the
completion of the Offering; provided, however, that a party hereto may terminate
the engagement with respect to itself at any time upon 10 days written notice to
the other parties. Notwithstanding anything to the contrary contained herein,
the provisions concerning confidentiality, indemnification and contribution
contained herein and the Company's obligations contained in the indemnification
provisions will survive any expiration or termination of this Agreement, and the
Company's obligation to pay fees actually earned and payable and to reimburse
expenses actually incurred and reimbursable pursuant to Section 1 hereof and
which are permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), will
survive any expiration or termination of this Agreement. Nothing in this
Agreement shall be construed to limit the ability of the Placement Agent or its
Affiliates to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with Persons (as
defined below) other than the Company. As used herein (i) "Persons" means an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind and
(ii) "Affiliate" means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the "Securities Act").

Section 2.       Representations, Warranties and Covenants of the Company

. The Company hereby represents, warrants and covenants to the Placement Agent
as of the date hereof, and as of each Closing Date, as follows:

(a)   Securities Law Filings. The Company has filed with the Securities and
Exchange Commission (the "Commission") the Registration Statement under the
Securities Act, declared effective on December 7, 2017, for the registration of
the Shares under the Securities Act, but not including the Warrants or the
Warrant Shares. Following the determination of pricing among the Company and the
prospective Investors introduced to the Company by the Placement Agent, the
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the "Rules and Regulations") of
the Commission promulgated thereunder, a prospectus supplement relating to the
placement of the Shares, their price and the plan of distribution thereof and
will advise the Placement Agent of all further information (financial and other)
with respect to the Company required to be set forth therein. Such registration
statement, at any given time, including the exhibits thereto filed at such time,
as amended at such time, is hereinafter called the "Registration Statement";
such prospectus in the form in which it appears in the Registration Statement at
the time of effectiveness, together with any preliminary prospectus supplement
relating to the Offering, if any (the "Preliminary Prospectus Supplement"), is
hereinafter called the "Base Prospectus"; and the final prospectus supplement,
in the form in which it will be filed with the Commission pursuant to Rule
424(b) (including the Base Prospectus as it may be amended or supplemented), is
hereinafter called the "Final Prospectus Supplement."

2

--------------------------------------------------------------------------------

The Registration Statement at the time it originally became effective is
hereinafter called the "Original Registration Statement." Any reference in this
Agreement to the Registration Statement, the Original Registration Statement,
the Base Prospectus, the Preliminary Prospectus Supplement, if any, or the Final
Prospectus Supplement shall be deemed to refer to and include the documents
incorporated by reference therein (the "Incorporated Documents"), if any, which
were or are filed under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), at any given time, as the case may be; and any reference in
this Agreement to the terms "amend," "amendment" or "supplement" with respect to
the Registration Statement, the Original Registration Statement, the Base
Prospectus, the Preliminary Prospectus Supplement or the Final Prospectus
Supplement shall be deemed to refer to and include the filing of any document
under the Exchange Act after the date of this Agreement, or the issue date of
the Base Prospectus, the Preliminary Prospectus Supplement or the Final
Prospectus Supplement, as the case may be, deemed to be incorporated therein by
reference. All references in this Agreement to financial statements and
schedules and other information which is "contained," "included," "described,"
"referenced," "set forth" or "stated" in the Registration Statement, the Base
Prospectus, the Preliminary Prospectus Supplement or the Final Prospectus
Supplement (and all other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement,
the Base Prospectus, the Preliminary Prospectus Supplement or the Final
Prospectus Supplement, as the case may be. As used in this paragraph and
elsewhere in this Agreement, "Time of Sale Disclosure Package" means the Base
Prospectus, any preliminary prospectus supplement, the Final Prospectus
Supplement, the Purchase Agreement, and any issuer free writing prospectus as
defined in Rule 433 of the Act (each, a "Company Free Writing Prospectus"), if
any, that the parties hereto shall hereafter expressly agree in writing to treat
as part of the Time of Sale Disclosure Package. The term "any Prospectus
Supplement" shall mean, as the context requires, the Base Prospectus, the Final
Prospectus Supplement, and any supplement to either thereof. The Company has not
received any notice that the Commission has issued or intends to issue a stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or any Prospectus Supplement or intends to commence a
proceeding for any such purpose.

(b)   Assurances. The Original Registration Statement, as amended (and any
further documents to be filed with the Commission), contains all exhibits and
schedules as required by the Securities Act. Each of the Registration Statement
and any post-effective amendment thereto, at the time it became effective,
complied in all material respects with the Securities Act and the applicable
Rules and Regulations and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Base Prospectus, and the
Prospectus Supplement, each as of its respective date, comply or will comply in
all material respects with the Securities Act and the applicable Rules and
Regulations. Each of the Base Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations
promulgated thereunder, and none of such documents, when they were filed with
the Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually

3

--------------------------------------------------------------------------------

or in the aggregate, a fundamental change in the information set forth therein
is required to be filed with the Commission. Other than this Agreement, there
are no documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. Other than this Agreement, there are no contracts or other
documents required to be described in the Base Prospectus or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

(c)   Offering Materials. Neither the Company nor any of its directors and
officers has distributed and none of them will distribute, prior to each Closing
Date, any offering material in connection with the offering and sale of the
Securities other than the Base Prospectus, the Prospectus Supplement, the
Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.

(d)   Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Prospectus Supplement and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and under the Prospectus Supplement have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Company's Board of Directors (the "Board
of Directors") or the Company's stockholders in connection therewith other than
in connection with the Required Approvals (as defined in the Purchase
Agreement). This Agreement has been duly executed by the Company and, when
delivered in accordance with the terms hereof, assuming due authorization,
execution and delivery by the Placement Agent, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(e)   No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the transactions contemplated pursuant to the Prospectus
Supplement, the issuance and sale of the Securities and the consummation by it
of the transactions contemplated hereby and thereby do not and will not (i)
conflict with or violate any provision of the Company's or any Subsidiary's (as
defined in the Purchase Agreement) certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien (as defined in
the Purchase Agreement) upon any of the properties or assets of the Company or
any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or

4

--------------------------------------------------------------------------------

affected; except in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect (as
defined in the Purchase Agreement).

(f)   Certificates. Any certificate signed by an officer of the Company and
delivered to the Placement Agent or to counsel for the Placement Agent shall be
deemed to be a representation and warranty by the Company to the Placement Agent
as to the matters set forth therein.

(g)   Reliance. The Company acknowledges that the Placement Agent will rely upon
the accuracy and truthfulness of the foregoing representations and warranties
and hereby consents to such reliance.

(h)   Forward-Looking Statements. No forward-looking statements (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement, the Base Prospectus or the
Prospectus Supplement has been made or reaffirmed without a reasonable basis or
has been disclosed other than in good faith.

(i)   FINRA Affiliations. There are no affiliations with any FINRA member firm
that is participating in the Registered Offering among the Company's officers or
directors.

(j)   Representations and Warranties Incorporated by Reference. Each of the
representations and warranties (together with any related disclosure schedules
thereto) made by the Company to the Investors in the Purchase Agreement is
hereby incorporated herein by reference (as though fully restated herein) and is
hereby made to, and in favor of, the Placement Agent.

Section 3.       Representations, Warranties and Covenants of the Placement
Agent

. The Placement Agent represents, warrants, covenants and agrees with the
Company as follows:

(a)   With respect to the Securities to be offered and sold in the Private
Placement in reliance on Rule 506 under the Securities Act, none of the
Placement Agent or any general partner or managing member of the Placement
Agent, or any director, executive officer or other officer participating in the
Offering of the Placement Agent or the general partner or managing member of the
Placement Agent (any such person, a "Placement Agent Covered Person") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the Securities Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Placement Agent
has exercised reasonable care to determine whether any Placement Agent Covered
Person is subject to a Disqualification Event. The Placement Agent has furnished
to the Company a copy of any disclosures required in connection with any
Placement Agent Covered Person under Rule 506(e).

(b)   The Placement Agent will notify the Company in writing, prior to the
Closing Date of (x) any Disqualification Event relating to any Placement Agent
Covered Person and (y) any event that would, with the passage of time, become a
Disqualification Event relating to any Placement Agent Covered Person, in each
case, of which the Placement Agent has knowledge.

(c)   The Placement Agent understands and acknowledges that the Securities
(other than the registered Shares) have not been and will not be registered
under the Securities Act (except as contemplated in the Purchase Agreement) and
may not be offered or issued, except in compliance with the registration
requirements of the Securities Act or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

5

--------------------------------------------------------------------------------

(d)   The Placement Agent agrees that neither it nor any person acting on its
behalf has engaged or will engage in any form of general solicitation or general
advertising (within the meaning of Section 502(c) under the Securities Act) in
connection with the Private Placement or attempt to place any Securities outside
the United States to non-U.S. persons (as that term is defined in Regulation S
under the Securities Act) by means of any directed selling efforts (within the
meaning of Regulation S.

(e)   The Placement Agent agrees that other than the Registration Statement, the
Base Prospectus, any Prospectus Supplement, any amendment or supplement thereto
and any Permitted Free Writing Prospectus (the "Public Offering Materials"), the
Placement Agent (including its agents and representatives) has not made, used or
referred to and will not make, use or refer to any "written communication" (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or solicitation of an offer to buy the Securities other than the Public Offering
Materials and any other written communications approved in advance by the
Company.

Section 4.       Delivery and Payment

. Each Closing shall occur at the offices of Ellenoff Grossman & Schole LLP,
1345 Avenue of the Americas, New York, New York 10105 ("Placement Agent
Counsel") (or at such other place as shall be agreed upon by the Placement Agent
and the Company). Subject to the terms and conditions hereof, at each Closing
payment of the purchase price for the Securities sold on such Closing Date shall
be made by Federal Funds wire transfer, against delivery of such Securities, and
such Securities shall be registered in such name or names and shall be in such
denominations, as the Placement Agent may request at least one business day
before the time of purchase (as defined below).

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel. All actions taken
at a Closing shall be deemed to have occurred simultaneously.

Section 5.       Covenants and Agreements of the Company

. The Company further covenants and agrees with the Placement Agent as follows:



(a)   Registration Statement Matters. The Company will advise the Placement
Agent promptly after it receives notice thereof of the time when any amendment
to the Registration Statement has been filed or becomes effective or any
supplement to any Prospectus Supplement or any amended Prospectus Supplement has
been filed and will furnish the Placement Agent with copies thereof. The Company
will file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 14 or 15(d) of the Exchange Act subsequent to the date of any
Prospectus Supplement and for so long as the delivery of a prospectus is
required in connection with the Registered Offering. The Company will advise the
Placement Agent, promptly after it receives notice thereof (i) of any request by
the Commission to amend the Registration Statement or to amend or supplement any
Prospectus Supplement or for additional information, and (ii) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document, if any, or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
any Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Securities for offering or sale in any jurisdiction, of the
institution or threatened institution of any proceeding for any such purpose, or
of any request by the Commission for the amending or supplementing of the
Registration Statement or a Prospectus Supplement or for additional information.
The Company shall use its best efforts to prevent the issuance of any such stop
order or prevention or suspension of such use.  If the Commission shall

6

--------------------------------------------------------------------------------

enter any such stop order or order or notice of prevention or suspension at any
time prior to the completion of the Registered Offering, the Company will use
its best efforts to obtain the lifting of such order at the earliest possible
moment, or will file a new registration statement and use its best efforts to
have such new registration statement declared effective as soon as practicable. 
Additionally, the Company agrees that, in connection with the Registered
Offering, it shall comply with the provisions of Rules 424(b), 430A, 430B and
430C, as applicable, under the Securities Act, including with respect to the
timely filing of documents thereunder, and will use its reasonable efforts to
confirm that any filings made by the Company under such Rule 424(b) are received
in a timely manner by the Commission.

(b)   Blue Sky Compliance. The Company will cooperate with the Placement Agent
and the Investors in endeavoring to qualify the Securities for sale under the
securities laws of such jurisdictions (United States and foreign) as the
Placement Agent and the Investors may reasonably request and will make such
applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided the Company shall not be required
to qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction where it is not now so qualified or required to file
such a consent, and provided further that the Company shall not be required to
produce any new disclosure document other than a Prospectus Supplement. The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities. The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

(c)   Amendments and Supplements to a Prospectus Supplement and Other Matters.
The Company will comply with the Securities Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus Supplement. If during
the period in which a prospectus is required by law to be delivered in
connection with the distribution of Shares contemplated by the Incorporated
Documents or any Prospectus Supplement, any event shall occur as a result of
which, in the judgment of the Company or in the opinion of the Placement Agent
or counsel for the Placement Agent, it becomes necessary to amend or supplement
the Incorporated Documents or any Prospectus Supplement in order to make the
statements therein, in the light of the circumstances under which they were
made, as the case may be, not misleading, or if it is necessary at any time to
amend or supplement the Incorporated Documents or any Prospectus Supplement or
to file under the Exchange Act any Incorporated Document to comply with any law,
the Company will promptly prepare and file with the Commission, and furnish at
its own expense to the Placement Agent and to dealers, an appropriate amendment
to the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus Supplement that is necessary in order
to make the statements in the Incorporated Documents and any Prospectus
Supplement as so amended or supplemented, in the light of the circumstances
under which they were made, as the case may be, not misleading, or so that the
Registration Statement, the Incorporated Documents or any Prospectus Supplement,
as so amended or supplemented, will comply with law. Before amending the
Registration Statement or supplementing the Incorporated Documents or any
Prospectus Supplement in connection with the Registered Offering, the Company
will furnish the Placement Agent with a copy of such proposed

7

--------------------------------------------------------------------------------

amendment or supplement and will not file any such amendment or supplement to
which the Placement Agent reasonably objects; provided, however, that the
Company may file any report determined by the Company to be required to be filed
pursuant to the Securities Act or the Exchange Act or the rules and regulations
promulgated thereunder within the time period required for such filing
irrespective of any such objection.

(d)   Copies of any Amendments and Supplements to a Prospectus Supplement. The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Incorporated Documents and any Prospectus
Supplement and any amendments and supplements thereto (including any
Incorporated Documents, if any) as the Placement Agent may reasonably request.

(e)   Free Writing Prospectus. The Company covenants that it will not, unless it
obtains the prior written consent of the Placement Agent, make any offer
relating to the Shares that would constitute a Company Free Writing Prospectus
or that would otherwise constitute a "free writing prospectus" (as defined in
Rule 405 of the Securities Act) required to be filed by the Company with the
Commission or retained by the Company under Rule 433 of the Securities Act. In
the event that the Placement Agent expressly consents in writing to any such
free writing prospectus (a "Permitted Free Writing Prospectus"), the Company
covenants that it shall (i) treat each Permitted Free Writing Prospectus as a
Company Free Writing Prospectus, and (ii) comply with the requirements of Rule
164 and 433 of the Securities Act applicable to such Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.

(f)   Transfer Agent. The Company will maintain, at its expense, a registrar and
transfer agent for the Common Stock.

(g)   No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

(h)   Acknowledgment. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to, without the Placement Agent's prior written consent.

(i)   Announcement of Offering. The Company acknowledges and agrees that the
Placement Agent may, subsequent to the Closing, make public its involvement with
the Offering.

(j)   Reliance on Others. The Company confirms that it will rely on its own
counsel and accountants for legal and accounting advice.

(k)   Research Matters. By entering into this Agreement, the Placement Agent
does not provide any promise, either explicitly or implicitly, of favorable or
continued research coverage of the Company and the Company hereby acknowledges
and agrees that the Placement Agent's selection as a placement agent for the
Offering was in no way conditioned, explicitly or implicitly, on the Placement
Agent providing favorable or any research coverage of the Company. In accordance
with FINRA Rule 2711(e), the parties acknowledge and agree that the Placement
Agent has not directly or indirectly offered favorable research, a specific
rating or a

8

--------------------------------------------------------------------------------

specific price target, or threatened to change research, a rating or a price
target, to the Company or inducement for the receipt of business or
compensation.

Section 6.       Conditions of the Obligations of the Placement Agent

. The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 hereof, in each case as of the date hereof and as of each
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:

(a)   Accountants Comfort Letters. On the date hereof, the Placement Agent shall
have received, and the Company shall have caused to be delivered to the
Placement Agent, a letter from KPMG LLP (the independent registered public
accounting firm of the Company) and a letter from BDO USA, LLP (the former
independent registered public accounting firm of the Company), addressed to the
Placement Agent, dated as of the date hereof, in form and substance reasonably
satisfactory to the Placement Agent. The letters shall not disclose any change
in the condition (financial or other), earnings, operations, business or
prospects of the Company from that set forth in the Incorporated Documents or
the applicable Prospectus Supplement, which, in the Placement Agent's sole
judgment, is material and adverse and that makes it, in the Placement Agent's
sole judgment, impracticable or inadvisable to proceed with the Offering of the
Securities as contemplated by such Prospectus Supplement.

(b)   Compliance with Registration Requirements; No Stop Order; No Objection
from the FINRA. Each Prospectus Supplement (in accordance with Rule 424(b)) and
"free writing prospectus" (as defined in Rule 405 of the Securities Act), if
any, shall have been duly filed with the Commission, as appropriate; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus Supplement shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange; all requests for
additional information on the part of the Commission shall have been complied
with; and the FINRA shall have raised no objection to the fairness and
reasonableness of the placement terms and arrangements.

(c)   Corporate Proceedings. All corporate proceedings and other legal matters
in connection with this Agreement, the Registration Statement and each
Prospectus Supplement, the registration of the Shares, and the sale and delivery
of the Securities, shall have been completed or resolved in a manner reasonably
satisfactory to the Placement Agent's counsel, and such counsel shall have been
furnished with such papers and information as it may reasonably have requested
to enable such counsel to pass upon the matters referred to in this Section 6.

(d)   No Material Adverse Effect. Subsequent to the execution and delivery of
this Agreement and prior to each Closing Date, in the Placement Agent's sole
judgment after consultation with the Company, there shall not have occurred any
Material Adverse Effect (as defined in the Purchase Agreement).

9

--------------------------------------------------------------------------------

(e)   Opinions of Counsel for the Company. The Placement Agent shall have
received on each Closing Date (i) the favorable opinion of Paul Hastings LLP,
dated as of such Closing Date, including, without limitation, a negative
assurance letter, and (ii) the favorable legal opinion of the Company's Nevada
counsel, Brownstein Hyatt Farber Schreck, LLP, each addressed to the Placement
Agent and in form and substance reasonably satisfactory to the Placement Agent.

(f)   Officers' Certificate. The Placement Agent shall have received on each
Closing Date a certificate of the Company, dated as of such Closing Date, signed
by the Chief Executive Officer and Chief Financial Officer of the Company, to
the effect that, and the Placement Agent shall be satisfied that, the signers of
such certificate have reviewed the Registration Statement, the Incorporated
Documents, any Prospectus Supplement, and this Agreement and to the further
effect that:

(i)   The representations and warranties of the Company in this Agreement are
true and correct, as if made on and as of such Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to such Closing Date;

(ii)   No stop order suspending the effectiveness of the Registration Statement
or the use of the Base Prospectus or any Prospectus Supplement has been issued
and no proceedings for that purpose have been instituted or are pending or, to
the Company's knowledge, threatened under the Securities Act; no order having
the effect of ceasing or suspending the distribution of the Securities or any
other securities of the Company has been issued by any securities commission,
securities regulatory authority or stock exchange in the United States and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, contemplated by any securities commission, securities
regulatory authority or stock exchange in the United States;

(iii)   When the Registration Statement became effective, at the time of sale,
and at all times subsequent thereto up to the delivery of such certificate, the
Registration Statement and the Incorporated Documents, if any, when such
documents became effective or were filed with the Commission, and any Prospectus
Supplement, contained all material information required to be included therein
by the Securities Act and the Exchange Act and the applicable rules and
regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the
Incorporated Documents, if any, and any Prospectus Supplement, did not and do
not include any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Placement Agent expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and

9

--------------------------------------------------------------------------------

(iv)   Subsequent to the respective dates as of which information is given in
the Registration Statement, the Incorporated Documents and any Prospectus
Supplement, there has not been: (a) any Material Adverse Effect; (b) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business; (c)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

(g)   Bring-down Comfort Letter.  On each Closing Date, the Placement Agent
shall have received from KPMG LLP and BDO USA, LLP, or such other
independent registered public accounting firm of the Company, letters dated as
of such Closing Date, in form and substance satisfactory to the Placement Agent,
to the effect that they reaffirm the statements made in the letters furnished
pursuant to subsection (a) of this Section 6, except that the specified date
referred to therein for the carrying out of procedures shall be no more than two
business days prior to such Closing Date.

(h)   Stock Exchange Listing. The Common Stock shall be registered under the
Exchange Act and shall be listed on the principal Trading Market (as defined in
the Purchase Agreement), and the Company shall not have taken any action
designed to terminate, or likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act or delisting or
suspending from trading the Common Stock from the Trading Market, nor shall the
Company have received any information suggesting that the Commission or the
Trading Market is contemplating terminating such registration or listing.

(i)   Lock-Up Agreements. On the date hereof, the Placement Agent shall have
received the executed lock-up agreement, in the form attached hereto as Exhibit
A, from each of the directors and executive officers of the Company.

(j)   Additional Documents. On or before each Closing Date, the Placement Agent
and counsel for the Placement Agent shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 7 (Payment of Expenses), Section 8 (Indemnification
and Contribution) and Section 9 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

Section 7.       Payment of Expenses

. The Company agrees to pay all costs, fees and expenses incurred by the Company
in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including, without
limitation: (i) all expenses incident to the

11

--------------------------------------------------------------------------------



issuance, delivery and qualification of the Securities (including all printing
and engraving costs); (ii) all fees and expenses of the registrar and transfer
agent of the Common Stock; (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities; (iv) all fees
and expenses of the Company's counsel, independent public or certified public
accountants and other advisors; (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Base Prospectus and each Prospectus
Supplement, and all amendments and supplements thereto, and this Agreement; (vi)
all filing fees, reasonable attorneys' fees and expenses incurred by the Company
or the Placement Agent (with respect to the Placement Agent, which amount shall
be included in the reimbursement limit set forth in Section 1(a)(iii) of this
Agreement) in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Securities for
offer and sale under the state securities or blue sky laws or the securities
laws of any other country, and, if requested by the Placement Agent, preparing
and printing a "Blue Sky Survey," an "International Blue Sky Survey" or other
memorandum, and any supplements thereto, advising the Placement Agent of such
qualifications, registrations and exemptions; (vii) if applicable, the filing
fees incident to the review and approval by the FINRA of the Placement Agent's
participation in the offering and distribution of the Shares; (viii) the fees
and expenses associated with including the Shares and Warrant Shares on the
Trading Market; and (ix) all other fees, costs and expenses of the Company
related to the Offering.

Section 8.       Indemnification and Contribution.

The Company agrees to indemnify the Placement Agent in accordance with the
provisions of Exhibit I to the Engagement Agreement (as defined below), which is
incorporated by reference herein and made a part hereof.



Section 9.       Representations and Indemnities to Survive Delivery

. The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement. A successor to a Placement Agent, or to the
Company, its directors or officers or any person controlling the Company, shall
be entitled to the benefits of the indemnity, contribution and reimbursement
agreements contained in this Agreement.



Section 10.       Notices

. All communications hereunder shall be in writing and shall be mailed, hand
delivered, telecopied or e-mailed and confirmed to the parties hereto as
follows:



If to the Placement Agent to the address set forth above, attention: Aaron
Gurewitz, email: ecm@roth.com

 

With a copy to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
E-Mail: capmkts@egsllp.com
Attention: Charles Phillips

12

--------------------------------------------------------------------------------



If to the Company:

Seelos Therapeutics, Inc.
300 Park Avenue
12th Floor
New York, NY 10022
Attention: Chief Executive Officer
Email: raj.mehra@seelostx.com

Copy to:

Paul Hastings LLP
1117 South California Avenue
Palo Alto, CA 94304
Attention: Jeffrey T. Hartlin, Esq.
Email: jeffhartlin@paulhastings.com

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

Section 11.       Successors

. This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 8 hereof, and to their respective
successors, and personal representative, and no other person will have any right
or obligation hereunder.



Section 12.       Partial Unenforceability

. The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.



Section 13       Governing Law Provisions

. This Agreement shall be deemed to have been made and delivered in New York
City and both this Agreement and the transactions contemplated hereby shall be
governed as to validity, interpretation, construction, effect and in all other
respects by the internal laws of the State of New York, without regard to the
conflict of laws principles thereof. Each of the Placement Agent and the
Company: (i) agrees that any legal suit, action or proceeding arising out of or
relating to this Agreement and/or the transactions contemplated hereby shall be
instituted exclusively in New York Supreme Court, County of New York, or in the
United States District Court for the Southern District of New York, (ii) waives
any objection which it may have or hereafter to the venue of any such suit,
action or proceeding, and (iii) irrevocably consents to the jurisdiction of the
New York Supreme Court, County of New York, and the United States District Court
for the Southern District of New York in any such suit, action or proceeding.
Each of the Placement Agent and the Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company's address shall be deemed in every respect effective service of process
upon the Company, in any such suit, action or proceeding, and service of process
upon the Placement Agent mailed by certified mail to the Placement Agent's
address shall be deemed in every respect effective service of process upon the
Placement Agent, in any such suit, action or proceeding. Notwithstanding any
provision of this Agreement to the contrary, the Company agrees that neither the
Placement Agent nor its affiliates,

13

--------------------------------------------------------------------------------



and the respective officers, directors, employees, agents and representatives of
the Placement Agent, its affiliates and each other person, if any, controlling
the Placement Agent or any of its affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by the
Placement Agent that are finally judicially determined to have resulted from the
bad faith, willful misconduct or gross negligence of such individuals or
entities. If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney's
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

Section 14       General Provisions

.



(a) This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. Notwithstanding anything herein to the contrary, the Engagement
Agreement, dated August 16, 2019 ("Engagement Agreement"), between the Company
and Roth Capital Partners, LLC shall continue to be effective and the terms
therein shall continue to survive and be enforceable by the Placement Agent in
accordance with its terms, provided that, in the event of a conflict between the
terms of the Engagement Agreement and this Agreement, the terms of this
Agreement shall prevail. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agent has acted at arm's length, is not an agent
of, and owes no fiduciary duties to the Company or any other person, (ii) the
Placement Agent owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agent may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities.

[The remainder of this page has been intentionally left blank.]

14

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

Very truly yours,

SEELOS THERPEUTICS, INC.

,
a Nevada corporation



 

By: /s/ Raj Mehra, Ph.D.
Name: Raj Mehra, Ph.D.

Title: President and Chief Executive Officer



 

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

ROTH CAPITAL PARTNERS, LLC

 

 

By: /s/ James J. Antonopoulos, J.D.
Name: James J. Antonopoulos, J.D.
Title: Managing Director, Co-Head of Healthcare Investment Banking

 

 

 

 

15

--------------------------------------------------------------------------------

Exhibit A

Form of Lock-Up Agreement

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------

LOCK-UP AGREEMENT

August 23, 2019

Roth Capital Partners, LLC,

 

Re: Placement Agency Agreement, dated August 23, 2019, by and between Seelos
Therapeutics, Inc. and Roth Capital Partners, LLC, acting as the placement agent

Ladies and Gentlemen:

The undersigned irrevocably agrees with the Company that, from the date hereof
until ninety (90) days following the date of the Placement Agency Agreement (the
"Agency Agreement") entered into by and between Seelos Therapeutics, Inc. (the
"Company") and Roth Capital Partners, LLC (the "Placement Agent") in connection
with the proposed public offering of shares of common stock of the Company and
warrants to purchase shares of common stock of the Company (the "Offering") (and
such period, the "Restriction Period"), the undersigned will not offer, sell,
contract to sell, hypothecate, pledge or otherwise dispose of (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any Affiliate (as
defined in the Agency Agreement) of the undersigned or any person in privity
with the undersigned or any Affiliate of the undersigned), directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), with respect
to, any shares of common stock of the Company or securities convertible,
exchangeable or exercisable into, shares of common stock of the Company
beneficially owned, held or hereafter acquired by the undersigned (the
"Securities"). Beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. The undersigned agrees and consents to the
entry of stop transfer instructions with the Company's transfer agent and
registrar agent against the transfer of Securities held by the undersigned and
the undersigned's Family Member (as defined below), if any, except in compliance
with the below restrictions. The Placement Agent may consent to an early release
from the Restriction Period if, in its sole and absolute discretion, the market
for the Securities would not be adversely impacted by sales and in cases of
financial emergency.

The restrictions contained in this letter agreement shall not apply to:

(1)   the transfer of Securities by gift, or by will or intestate succession to
a Family Member or to a trust whose beneficiaries consist exclusively of one or
more of the undersigned and/or a Family Member, provided, however, that such
Family Member or trust shall not sell any Securities prior to the expiration of
the Restriction Period;

(2)   the transfer of Securities pursuant to a qualified domestic order or in
connection with a divorce settlement;

(3)   the transfer of Securities to an affiliate of the undersigned or an
affiliate of the manager of the undersigned in a transaction not involving a
disposition for value, provided, however, such affiliate or affiliate of the
manager of the undersigned shall not sell any Securities prior to the expiration
of the Restriction Period;

(4)   the exercise (including cashless exercise) of any options, warrants,
convertible securities or other rights to acquire Securities, provided, however,
that the securities issued upon exercise shall remain subject to the provisions
of this letter agreement;

17

--------------------------------------------------------------------------------

(5)   the surrender or forfeiture of Securities to the Company in a transaction
exempt from Section 16(b) of the Exchange Act to satisfy tax withholding
obligations upon exercise or vesting of stock options or restricted stock or
restricted stock unit awards;

(6)   the transfer of Securities by any order or decree of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
undersigned or any of the undersigned's properties or assets;

(7)   the establishment of any contract, instruction or plan (a "Plan") that
satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange
Act, provided that no sales of Securities shall be made pursuant to such a Plan
prior to the expiration of the Restriction Period;

(8)   transfers of Securities pursuant to any bona fide third party tender
offer, merger, consolidation or other similar transaction made to all holders of
the Company's capital stock involving a change of control of the Company,
provided, that in the event such tender offer, merger, consolidation or other
such transaction is not completed, the Securities shall remain subject to the
terms of this letter agreement; or

(9)   transactions related to Securities acquired in open market transactions
after the completion of the Offering or to Securities acquired in the Offering;
provided that no filing under Section 16(a) of the Exchange Act shall be
required or shall be voluntarily made during the Restriction Period in
connection with subsequent sales of Securities acquired in such open market
transactions.

For purposes of this letter agreement, "Family Member" shall mean the spouse of
the undersigned, an immediate family member of the undersigned or an immediate
family member of the undersigned's spouse, in each case living in the
undersigned's household or whose principal residence is the undersigned's
household (regardless of whether such spouse or family member may at the time be
living elsewhere due to educational activities, health care treatment, military
service, temporary internship or employment or otherwise). "Immediate family
member" as used above shall have the meaning set forth in Rule 16a-1(e) under
the Exchange Act.

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to the Placement Agent to perform
under the Agency Agreement and that the Placement Agent (which shall be a third
party beneficiary of this letter agreement) and the Company shall be entitled to
specific performance of the undersigned's obligations hereunder. The undersigned
hereby represents that the undersigned has the power and authority to execute,
deliver and perform this letter agreement, that the undersigned has received
adequate consideration therefor and that the undersigned will indirectly benefit
from the closing of the transactions contemplated by the Agency Agreement.

This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Placement Agent and the
undersigned. This letter agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this letter agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Agency Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof. The
undersigned hereby

18

--------------------------------------------------------------------------------



waives any right to a trial by jury. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. The
undersigned agrees and understands that this letter agreement does not intend to
create any relationship between the undersigned and the Placement Agent and that
the Placement Agent is not entitled to cast any votes on the matters herein
contemplated and that no issuance or sale of the Securities is created or
intended by virtue of this letter agreement.

This letter agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Placement Agent.

It is understood that, this letter agreement shall automatically terminate, and
the undersigned shall be released from its obligations hereunder, upon the
earliest to occur, if any, of (i) prior to the execution of the Agency
Agreement, the Company advises the Placement Agent in writing that it has
determined not to proceed with the Offering, (ii) the Agency Agreement (other
than the provisions thereof that survive termination) is executed but is
terminated prior to payment for and delivery of the Shares and Warrants (as
defined in the Agency Agreement), or (iii) September 15, 2019, in the event that
the Agency Agreement has not been executed by such date.

*** SIGNATURE PAGE FOLLOWS***

 

 

 

 

 

19

--------------------------------------------------------------------------------



This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

_________________________
Signature

__________________________
Print Name

__________________________
Position in Company, if any

Address for Notice:

 

c/o Seelos Therapeutics, Inc.
300 Park Avenue, 12th Floor
New York, NY 10022



By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.

SEELOS THERAPEUTICS, INC.



 

 

By: _________________________________
Name: Raj Mehra, Ph.D.
Title: President and Chief Executive Officer

 

 

20

--------------------------------------------------------------------------------



 